Citation Nr: 1701603	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  10-21 084	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from July 1950 to November 1950. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a claim of entitlement to a TDIU. 

In August 2013, the Veteran and his son appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's claims file.  In a November 2016 letter, the Veteran was advised that he was entitled to an additional Board hearing as the VLJ who conducted the August 2013 hearing was no longer employed by the Board.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R.       § 20.707 (2016).  In December 2016, the Veteran declined an additional Board hearing. 

In October 2013, the Board remanded the claim for additional development.  The claims file has been returned to the Board for adjudication.


FINDING OF FACT

On December 14, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal of the issue of entitlement to a TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


